UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11962 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1311532 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-3 Item 3. Legal Proceedings I-3 Item 4. Submission of Matters to a Vote of Security Holders I-3 PART II Item 5. Market for the Registrant’s Partnership Interests and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations II-2 Item 8. Financial Statements II-7 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-7 Item 9A. Controls and Procedures II-8 Item 9B. Other Information II-9 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-2 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-4 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1. BUSINESS Capital Realty Investors-III Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on June 27, 1983.On November 7, 1983, the Partnership commenced offering 60,000 units of additional limited partner interest through a public offering managed by Merrill Lynch, Pierce, Fenner and Smith, Incorporated.The Partnership closed the offering in January 1984 when it became fully subscribed.As of December 31, 2011, 118 units of limited partner interest had been abandoned. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. The Partnership was formed to invest in real estate, which is the Partnership's principal business activity, by acquiring and holding limited partner interests in limited partnerships (“Local Partnerships”).The Partnership originally made investments in 37 Local Partnerships.As of December 31, 2011, the Partnership retained investments in four Local Partnerships.Each of these Local Partnerships owns either a federal or state government-assisted apartment complex, which provides housing principally to the elderly and/or to individuals and families of low or moderate income, or a conventionally financed apartment complex.The original objectives of these investments, not necessarily in order of importance, were to: (i) preserve and protect the Partnership's capital; (ii) provide, during the early years of the Partnership's operations, current tax benefits to the partners in the form of tax losses which the partners could use to offset income from other sources; (iii) provide capital appreciation through increases in the value of the Partnership's investments and increased equity through periodic payments on the indebtedness on the apartment complexes; and (iv) provide cash distributions from sale or refinancing of the Partnership's investments and, on a limited basis, from rental operations. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, for a discussion of factors affecting the original investment objectives. The Local Partnerships in which the Partnership invested were organized by private developers who acquired the sites, or options thereon, applied for mortgage financing and applicable mortgage insurance and/or subsidies and who generally remain as the local general partners in the Local Partnerships.In most cases, the local general partners of the Local Partnerships retain responsibility for maintaining, operating and managing the projects.However, under certain circumstances, the Local Partnerships' partnership agreements permit removal of the local general partner and replacement with another local general partner or with an affiliate of the Partnership's Managing General Partner. I-1 PART I ITEM 1.
